Name: 92/40/EEC: Commission Decision of 13 November 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  animal product;  trade
 Date Published: 1992-01-23

 Avis juridique important|31992D004092/40/EEC: Commission Decision of 13 November 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria Official Journal L 016 , 23/01/1992 P. 0019 - 0019COMMISSION DECISION of 13 November 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria (92/40/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Article 28 thereof, Whereas imports from Austria into the Member States of live pigs, fresh pigmeat and certain pigmeat products are suspended in accordance with Commission Decision 90/90/EEC (3); Whereas the abovementioned imports from Vorarlberg, Tyrol, Salzburg and Upper Austria are no longer suspended in accordance with Commission Decision 91/53/EEC (4); Whereas recent information indicates that no outbreak of classical swine fever has occured in the Laender Karnten and Burgenland during the last 12 months; whereas such imports from these regions should therefore be re-authorized; Whereas it is appropriate to amend the animal health certificates to take account of the existing situation in these different regions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 (2) of Decision 90/90/EEC is hereby replaced by the following text: '2. The suspension of imports referred to in paragraph 1 shall not apply to the Laender Vorarlberg, Tyrol, Salzburg, Upper Austria, Karnten and Burgenland.' Article 2 The animal health certificates referred to in Annexes C and D to Commission Decision 91/190/EEC (5) should be amended as follows: 1. After 'Exporting country: Austria' add '(Vorarlberg, Tyrol, Salzburg, Upper Austria, Karnten and Burgenland)'; 2. In lines 1 and 2 of Section III, after 'Austria', add '(Vorarlberg, Tyrol, Salzburg, Upper Austria, Karnten and Burgenland)'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 61, 10. 3. 1990, p. 21. (4) OJ No L 34, 6. 2. 1991, p. 14. (5) OJ No L 96, 17. 4. 1991, p. 16.